Citation Nr: 0213983	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In August 2001, the veteran requested a hearing at the RO.  
He was scheduled for a hearing in September 2001, although in 
October 2001, he submitted a statement indicating that he 
wished to postpone his hearing.  In February 2002, he 
indicated in his VA Form 9 that he did not want a BVA 
hearing.  In May 2002, this matter was certified for appeal 
to the Board.  The veteran was notified by RO letter that 
same date that he had 90 days to request a hearing, but there 
are no other hearing requests in the record.  

In February 2001, the veteran filed a claim for service 
connection for hypertension.  In March 2001, a private 
medical statement was received, which reports that the 
veteran was diagnosed with high blood pressure.  The veteran 
was notified by RO letter dated in April 2001 of the type of 
information and evidence needed to proceed with review of his 
claim.  It does not appear that the veteran replied to that 
letter with additional medical evidence, although the file 
contains a statement from the veteran, received in July 2001, 
in which he presented further argument about his high blood 
pressure.  It does not appear that the RO has developed that 
claim, and as such, that matter is referred back to the RO.


FINDINGS OF FACT

1.  The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  Medical evidence of record indicates that the veteran has 
dizziness (in the form of vertigo) secondary to his service-
connected hearing loss disability.  


CONCLUSION OF LAW

Dizziness is proximately due to a service-connected hearing 
loss disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for dizziness.  Essentially, the veteran maintains 
that his dizziness is secondary to his service-connected 
tinnitus and hearing loss.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board has carefully reviewed the record to ensure that 
the VCAA requirements were met in this case, and the Board is 
satisfied that the case is ready for appellate review.  One 
requirement under the VCAA is that VA notify a claimant of 
any information or evidence that is necessary to substantiate 
the claim, including which portion of evidence the claimant 
should provide, and which portion VA would attempt to obtain.  
38 U.S.C.A. § 5103; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the present case, the RO sent the veteran a 
letter in April 2001, informing him of the evidence needed to 
substantiate his claim for service connection for dizziness.  
Additionally, in May 2001, the RO sent the veteran a letter 
informing him of the VCAA, and how it affected his claim.  
The RO notified the veteran that VA will make reasonable 
efforts to help him obtain records relevant to his claim, and 
to notify him when they were unsuccessful in obtaining 
records. 

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  In the present case, the 
veteran was afforded two VA examinations in connection with 
his claim on appeal.  There is no indication in the record 
that the veteran has received any other VA treatment, or that 
there are other relevant VA records that are not associated 
with the claims file.  The veteran has submitted private 
medical records in support of his appeal, and the Board is 
unaware of any additional private records that should be 
obtained prior to proceeding with this appeal.  The record 
contains the veteran's service medical records, as well as 
statements from the veteran and his representative.  The 
Board has reviewed all the evidence of record, and is 
satisfied that the case is ready for appellate review.  
Moreover, in light of the favorable decision in this appeal, 
any deficiencies in application of the VCAA are rendered 
moot.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In the present case, the veteran claims that he is under a 
doctor's care for dizziness, and that his dizziness is 
related to his service-connected tinnitus and hearing loss.  
A review of the veteran's service medical records is negative 
for any evidence of complaints of dizziness.  

Following service separation, a February 2001 private medical 
record from Edward G. Jankowski, M.D., indicates that he had 
treated the veteran for dizziness.  Clinical records 
accompanying that statement contain an electronystagmography 
report, which is further interpreted by a VA doctor in an 
April 2001 VA examination report, discussed below. 

In April 2001, the veteran underwent two VA examinations.  In 
a VA examination for neurological disorders, it was noted 
that the veteran had developed dizziness in the last ten 
years.  The examiner defined the dizziness as "true 
vertigo."  The veteran described his dizziness as 
nonpositional, and unrelated to any activity.  Neurological 
examination revealed intact cranial nerve function, and 
sensory examination was also intact.  The diagnosis was 
"[s]ensorineural hearing loss, right, with secondary 
intermittent dizziness in the form of vertigo."  

In an April 2001 VA audio examination, the examiner concluded 
that "the veteran's dizziness is not likely related to his 
service connected tinnitus or hearing loss."  The examiner 
explained that an electronystagmography (ENG) was used to 
measure eye movement to assess the integrity of the 
vestibular mechanism.  He noted that he had reviewed the 
results of an ENG taken by Dr. Jankowski's office in December 
2000, which showed no abnormalities.  

The Board has carefully reviewed all the evidence of record, 
and concludes that resolving all doubt in the veteran's 
favor, the evidence supports a claim for service connection 
for dizziness in the form of vertigo, as secondary to the 
veteran's hearing loss disability.  Initially, the Board 
finds adequate evidence of record that the veteran currently 
experiences dizziness.  The veteran's private physician, Dr. 
Jankowski, indicated that he has treated the veteran for 
dizziness, and the April 2001 VA examination for neurological 
disorders diagnosed the veteran with intermittent dizziness, 
in the form of vertigo.  There are two conflicting medical 
opinions in the record, with respect to the relationship 
between the veteran's dizziness and his service-connected 
hearing loss and tinnitus.  The April 2001 VA examination for 
neurological disorders concluded that the veteran had 
sensorineural hearing loss, right, with secondary 
intermittent dizziness.  Contrarily, the April 2001 VA audio 
examination report contains an opinion that the veteran's 
dizziness is not likely related to his service-connected 
tinnitus or hearing loss.  The Board finds that these two 
opinions present an approximate balance of positive and 
negative evidence, such that the evidence is in relative 
equipoise.  According to VA law, "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  38 U.S.C.A. § 5107(b).  In the present case, 
the Board finds that resolving any remaining doubt in the 
veteran's favor, service connection for dizziness, as 
secondary to a service-connected hearing loss disability, is 
granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990) ("the 'benefit of the doubt' 
standard is similar to the rule deeply embedded in sandlot 
baseball folklore that 'the tie goes to the runner'... and the 
veteran prevails.") 



ORDER

Service connection for dizziness is granted, subject to the 
rules and regulations governing awards of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

